DETAILED ACTION
Claim objections have been withdrawn due to amendments by the Applicant.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JACLYN A. SCHADE (REG NO 50,569) on August 30, 2021.

The application has been amended as follows: 
	Amend claim 1 to the following final form:

	Claim 1.	A fastening element for mounting an angle bracket of a hardware component to a series of holes of a rack, the fastening element comprising a first plate with at least two pin-shaped connection elements extending from the first plate, and a second plate with at least one recess for the at least two pin-shaped connection elements, wherein the at least one recess is formed such that the at least two pin-shaped connection elements are insertable into the at least one recess, wherein the at least two pin-shaped connection elements comprise stop elements arranged on the same and acting in a longitudinal direction of the at least two pin- shaped connection elements and against which the second plate is configured to be brought into abutment when the at least two pin-shaped connection elements pass through the at least one recess of the second plate, and wherein the at least two pin-shaped connection  holes provided on the angle bracket of the hardware component are configured to be fitted onto the first free ends of the at least two pin-shaped connection elements, and the second plate is configured to be pushed into a gap present between the series of holes and the stop elements, thus securing the at least two pin-shaped connection elements against falling out of the series of holes of the rack.
Reasons for Allowance
Applicant has amended claim 1 to incorporate previously indicated allowable subjected matter from dependent claims 14-16.  
Claims 1-7, 10-12 and 17 are allowed.  Claims 8-9, 13-16 and 18-20 have been canceled by the Applicant.
Closest prior art is Lu (US Patent 7780253B1).  Lu discloses a first plate (31 of Figure 6), second plate (6 of Figure 7), rack 5 with a series of holes 511 and an angle bracket 3 of hardware component as shown in Figure 7.  However, Lu does not disclose or renders obvious holes on the angle bracket 3 of the hardware component that are fitted over the first free ends 3113 of the connection elements 311 as now claimed.  First free end is 3113 since the claim language also requires that the connection elements 311, with the first free ends 3113 ahead, are to be stuck from behind the through holes 511 of the rack 5.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677